15-1433
     Mir v. Bogan

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 24th day of August, two thousand sixteen.
 4
 5   PRESENT:
 6               ROSEMARY S. POOLER,
 7               GERARD E. LYNCH,
 8               SUSAN L. CARNEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   Jehan Zeb Mir,
13
14                        Plaintiff-Appellant,
15
16                  v.                                                      15-1433
17
18   Robert Bogan, an individual, et al.,
19
20                     Defendants-Appellees.
21   _____________________________________
22
23   FOR PLAINTIFF-APPELLANT:               Jehan Zeb Mir, pro se, Redondo Beach, CA.
24
25   FOR DEFENDANTS-APPELLEES: Karen W. Lin (Barbara D. Underwood & Anisha S.
26                             Dasgupta, on the brief) for Eric T. Schneiderman,
27                             Attorney General of the State of New York , New York,
28                             NY, for Robert Bogan, Peter D. Van Buren, Kendrick A.
29                             Sears, Claudia Hutton, Nirav R. Shah, Lyon Greenberg,
30                             Ralph Liebling, Deborah Whitfield, Linda Skidmore.
31
32                                          David F. Taglienti (Richard F. Wolfe & Kristin G.
33                                          Hogue, on the brief) for Kamala D. Harris, Attorney
34                                              General of California, San Diego, CA, for
35                                              Kimberly Kirchmeyer, Sharon Levine, and Linda
36                                              Whitney.
37
38                                              Theodore S. Drcar (Christine Mersten, on the brief), for
39                                              Kamala D. Harris, Attorney General of California, San
40                                              Diego, CA, for Mary Agnes Matyszewski.
41
42
 1             Appeal from a judgment of the United States District Court for the Southern District of

 2   New York (Gardephe, J.).

 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5             Appellant Jehan Zeb Mir, proceeding pro se, appeals from the district court’s judgment

 6   dismissing his complaint against state officials involved in the revocation of his medical license as

 7   barred, in part, by absolute immunity and, in part, for failure to state a claim upon which relief may

 8   be granted. The district court additionally denied Mir’s request for sanctions against certain

 9   defendants and their attorneys pursuant to Federal Rule of Civil Procedure 11. We assume the

10   parties= familiarity with the underlying facts, the procedural history of the case, and the issues on

11   appeal.

12      We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of Civil

13   Procedure 12(b)(6), construing the “complaint liberally, accepting all factual allegations in the

14   complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.” Chambers v.

15   Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Likewise, we review de novo the question

16   whether absolute immunity applies. Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012). We

17   review the denial of a motion for sanctions under Rule 11 for abuse of discretion. Perez v. Posse

18   Comitatus, 373 F.3d 321, 326 (2d Cir. 2004).
19      Upon review, we conclude that the district court properly dismissed Mir’s claims and denied

20   his request for sanctions. We affirm for substantially the same reasons stated by the district court

21   in its thorough and well-reasoned March 27, 2015 decision.

22          We have considered all of Mir’s arguments and find them to be without merit.

23   Accordingly, the judgment of the district court is hereby AFFIRMED.

24                                                 FOR THE COURT:
25                                                 Catherine O’Hagan Wolfe, Clerk




                                                      3